UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION
NADINE WILLIAMS,
Plaintiff,
Vv. CASE No. 8:18-cv-1765-T-TGW
ANDREW SAUL,

Commissioner of Social Security,'

Defendant.

 

ORDER
The plaintiff in this case seeks judicial review of the denial of
her claim for Social Security disability benefits.?, Because the Commissioner
of Social Security failed to give proper consideration to the opinion of a
treating doctor after the submission of that additional evidence, the decision
of the Commissioner will be reversed and the matter remanded for further

consideration.

 

‘Andrew M. Saul became the Commissioner of Social Security on June 17, 2019,
and should be substituted as the defendant. See Fed. R. Civ. P. 25(d).

*The parties have consented in this case to the exercise of jurisdiction by a United
States Magistrate Judge (Doc. 10).
I.

The plaintiff, who was forty-four years old at the time of the
administrative decision, and who has a high school education, has past
relevant work as a certified nurse assistant (Tr. 58-60). She filed a claim for
Social Security disability benefits, alleging that she became disabled due to
pain and swelling from her neck to lower back, pain in her arms, numbness
in her hands, and depression (Tr. 61-62, 72). The claim was denied initially
and upon reconsideration.

The plaintiff, at her request, then received a de novo hearing
before an administrative law judge. The law judge found that the plaintiffhas
severe impairments of “spine disorders, dysfunction, and major joint (bilateral
shoulders)” (Tr. 13). She determined that, as a result of these impairments,
the plaintiff had the following residual functional capacity (Tr. 13-14):

[The ability] to perform light work as defined in 20

CFR 404.1567(b) except that the claimant requires

a sit/stand option in 30 minute intervals; she can

push/pull with the bilateral upper extremities not

more than occasionally; she cannot perform

overhead reaching with the bilateral upper

extremity more than occasionally, and she cannot

perform forward reaching with the bilateral upper

extremities more than frequently. The claimant

could perform postural maneuvers occasionally,
except for climbing ladders, ropes and scaffolds

-2-
and crawling, which may never be performed. The

claimant should have no more than occasional

exposure to hazards such as unprotected heights

and moving machinery.

The law judge found that, with these limitations, the plaintiff was unable to
perform any past relevant work (Tr. 17). However, based on the testimony
of a vocational expert, the law judge determined that the plaintiff could
perform other jobs that exist in significant numbers in the national economy,
such as hand packager, hand stuffer, and table worker (Tr. 18). The law judge
therefore decided that the plaintiff was not disabled (id.).

The plaintiff sought review by, and submitted new evidence to,
the Appeals Council (see Tr. 2). The Appeals Council “found no reason
under [its] rules to review the Administrative Law Judge’s decision” (Tr. 1).
The Appeals Council let the decision of the law Judge stand as the final
decision of the defendant (id.).

Il.

In order to be entitled to Social Security disability benefits, a

claimant must be unable “to engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which

... has lasted or can be expected to last for a continuous period of not less than
12 months.” 42 U.S.C. 423(d)(1)(A). A “physical or mental impairment,”
under the terms of the Social Security Act, is one “that results from
anatomical, physiological, or psychological abnormalities which are
demonstrable by medically acceptable clinical and laboratory diagnostic
techniques.” 42 U.S.C. 423(d)(3).

A determination by the Commissioner that a claimant is not
disabled must be upheld if it is supported by substantial evidence. 42 U.S.C.
405(g). Substantial evidence is “such relevant evidence as a reasonable mind
might accept as adequate to support a conclusion.” Richardson v. Perales,
402 U.S. 389, 401 (1971), quoting Consolidated Edison Co. v. NLRB, 305
U.S. 197, 229 (1938). Under the substantial evidence test, “findings of fact
made by administrative agencies ... may be reversed ... only when the record
compels a reversal; the mere fact that the record may support a contrary
conclusion is not enough to justify a reversal of the administrative findings.”
Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11" Cir. 2004) (en banc), cert.
denied, 544 U.S. 1035 (2005).

It is, moreover, the function of the Commissioner, and not the

courts, to resolve conflicts in the evidence and to assess the credibility of the

 

witnesses. Grant v. Richardson, 445 F.2d 656 (5" Cir. 1971). Similarly, it is

-4-
the responsibility of the Commissioner to draw inferences from the evidence,
and those inferences are not to be overturned if they are supported by
substantial evidence. Celebrezze v. O’Brient, 323 F.2d 989, 990 (5" Cir.
1963).

Therefore, in determining whether the Commissioner’s decision
is supported by substantial evidence, the court is not to reweigh the evidence,
but is limited to determining whether the record as a whole contains sufficient
evidence to permit a reasonable mind to conclude that the claimant is not
disabled. However, the court, in its review, must satisfy itself that the proper
legal standards were applied and legal requirements were met. Lamb v.
Bowen, 847 F.2d 698, 701 (11" Cir. 1988).

III.

The plaintiff challenges the law judge’s decision on two grounds:
(1) the law judge did not adequately justify her reasons for rejecting the
plaintiff's testimony about her pain, and (2) the law judge “erred by not
exhibiting or addressing the medical opinion from Plaintiff's primary care
physician, Dr. Bymaster” (Doc. 14, pp. 12-13, 17). The plaintiff also
challenges the Appeals Council’s denial of the plaintiffs request for review

because the law judge “did not exhibit the opinion” from Dr. Richard B.

-5-
Bymaster, M.D., and the Appeals Council should have granted the plaintiff's
request for review in light of the new evidence (Doc. 14, p. 20).

The two issues concerning Dr. Bymaster’s opinion are related
and will be considered to gether. They demonstrate that the Commissioner did
not consider at all Dr. Bymaster’s Opinion. Accordingly, the decision will be
reversed so that the opinion may be evaluated.

On April 4, 2017, Dr. Bymaster, a treating physician, filled out
a medical source statement that indicated that the plaintiff was severely
limited in her physical capabilities. Thus, Dr. Bymaster opined that the
plaintiff in an eight-hour workday can stand or walk less than two hours per
day; can sit less than three hours; and can occasionally and frequently lift less
than ten pounds (Tr. 39). He opined further that the plaintiff could not use
her hands for repetitive pushing and pulling, reaching, or overhead reaching
(id.). He indicated further that the plaintiff would need to take two
unscheduled breaks of thirty minutes each per day (id.). He concluded that
the plaintiff could occasionally bend, but could never kneel, squat, crawl, or
climb stairs and ladders (Tr. 40). She also needed to avoid environmental

conditions (id.).
This form was presented to the law judge at the administrative
hearing on April 5, 2017 (Tr. 55-56). The law Judge asked the plaintiff's
representative to submit the form electronically (Tr. 55). It appears the
representative failed to do that, and it is unclear what happened to the paper
copy handed to the law Judge. In all events, the law judge did not evaluate,
or even mention, Dr. Bymaster’s opinion in her decision. This may be
because at the time she prepared that decision, the opinion was not available
to her.

Regardless, the April 4, 2017, medical opinion was actually
handed to the law judge. That brought into play the principle that the law
judge “must explicitly consider and explain the weight accorded to the
medical opinion evidence.” Winschel v. Commissioner of Social Security,
631 F.3d 1176, 1179 (11" Cir. 2001). The failure to comply with that
principle constitutes reversible error.

The plaintiff requested review from the Appeals Council and in
connection with that request submitted a copy of Dr. Bymaster’s April 4,
2017, opinion. The Appeals Council acknowledged receipt of that opinion

(Tr. 2). However, it stated (id.):
We find this evidence does not show a reasonable
probability that it would change the outcome of the
decision. We did not consider and exhibit this
evidence.

Correspondingly, the Appeals Council entered an Order Stating that it “ha[d]
received additional evidence which it is making part of the record” (Tr. 6).
However, the only item listed was the Request for Review by the plaintiff's
representative; the opinion from Dr. Bymaster was not listed as additional
evidence (id.),

The Appeals Council’s decision not to consider the new evidence
and to deny the request for review is “subject to judicial review.”
Washington v. Social Security Administration. Commissioner, 806 F.3d 13] 7,
1320 (11" Cir. 2015), quoting Keeton v. Department of Health and Human

Services, 21 F.3d 1064, 1066 (11" Cir, 1994). The Eleventh Circuit has

 

stated:

[U]nder the regulations, whether evidence meets
the new, material, and chronologically relevant
Standard “is a question of law subject to our de
novo review.” . . . [W]hen the Appeals Council
erroneously refuses to consider evidence, it
commits legal error and remand is appropriate.

Washington v. Social Security Administration. Commissioner, Supra, 806

F.3d at 1321.
Because the Appeals Council expressly stated in its Notice of
Appeals Council Action that it “did not consider and exhibit this evidence”
from Dr. Bymaster (Tr. 2), it committed legal error and remand is appropriate.
The Appeals Council was obligated to consider the evidence because it
related back “to the period on or before the date” of the law judge’s decision.
20 C.F.R. 404.970(b). Further, the evidence was new and material. The
evidence is new because Dr. Bymaster’s opinion is not included in the
administrative record. The evidence is also material since it would support
a finding of disability.

In sum, the plaintiff timely submitted an important opinion from
Dr. Bymaster. Remarkably, that opinion was not considered by either the law
judge or the Appeals Council. That combined failure clearly warrants a
reversal.

The Commissioner’s assertion that “the ALJ would not have
credited Dr. Bymaster’s opinion” (Doc. 15, p. 10) is no answer. Post hoc
rationalizations by litigating counsel do not provide the proper basis for

judicial review. See Motor Vehicle Manufacturers Association of the United

States, Inc. v. State Farm Mutual Automobile Insurance Co., 463 U.S. 29, 50

(1983); see also Michigan v. Environmental Protection Agency, U.S. _,

-9-
135 S.Ct. 2699, 2710 (2015) (“[T]he foundational principle of administrative
law [is] that a court may uphold agency action only on the grounds that the
agency invoked when it took the action.”). Rather, the responsibility for
determining the weight afforded to a medical source’s opinion is placed with

the law judge, and not with the Commissioner’s lawyer. See Hubbard v.

 

Colvin, 643 Fed. Appx. 869, 873 (11" Cir. 2016) (“[W]e decline to affirm
using reasoning that ‘might have supported the ALJ’s conclusion’ but was not
offered by the ALJ himself.”). Accordingly, the Commissioner’s argument
does not remedy his failure to evaluate properly Dr. Bymaster’s opinion of
functional limitations. Furthermore, I do not have any authority to decide
whether the law judge would find Dr. Bymaster’s opinion credible.

For these reasons, the Commissioner’s complete failure to
consider Dr. Bymaster’s opinion warrants a remand. In this circumstance, it
is appropriate to pretermit consideration of the plaintiff's remaining
argument, since on remand a new decision will be rendered.

It is, therefore, upon consideration,

‘ORDERED:

That the Commissioner’s decision is hereby REVERSED. The

-10-
Clerk shall enter judgment in accordance with this Order and CLOSE this

case.

DONE and ORDERED at Tampa, Florida, this / 3B day of

September, 2019.

Thiwee 2 We8o,

THOMAS G. WILSON
UNITED STATES MAGISTRATE JUDGE

-11-
